Citation Nr: 1432291	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-22 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether the overpayment created by paying the Veteran from February 2011 to June 2011 his VA disability benefits at the rate for a Veteran with a spouse was validity created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  


FINDING OF FACT

The overpayment was due to administrative error by VA.  


CONCLUSION OF LAW

The overpayment created by paying the Veteran from February 2011 to June 2011 his VA disability benefits at the rate for a Veteran with a spouse was not validly created.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.956, 1.962 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims, in substance, that the overpayment created by the RO paying him additional VA disability benefits for a spouse after they were divorced was not validly created because he timely notified the RO of his divorce and it is not his fault that the RO waited five month to process this notice.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).

In this case, the facts of this case are not in dispute and are as follows.  The Veteran has been in receipt of a total rating based on individual unemployability (TDIU) since May 2000 and received additional payment for his spouse.  On January 4, 2011, he obtained a divorce.  On January 24, 2011, the RO received from the Veteran a statement requesting that his ex-wife be removed from his VA benefits as soon as possible along with a copy of his Decree of Divorce.  From February 2011 to June 2011, the RO paid the claimant his VA disability benefits at the rate provided for a Veteran with one dependent spouse.  In June 2011, the RO notified the Veteran that it had removed his ex-wife as a dependent for the purpose of paying additional VA disability benefits effective February 1, 2011, creating the overpayment which is the subject of the current appeal.

The Board finds that it was administrative error for the RO to take until June 2011 to process the Veteran timely January 2011 request that his ex-wife be removed as a dependent for the purpose of paying him additional VA disability benefits.  Therefore, the Board finds that the overpayment in question was not properly created and the appeal is granted.


ORDER

The overpayment created by paying the Veteran from February 2011 to June 2011 his VA disability benefits at the rate for a Veteran with a spouse was not validly created.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


